Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Post (20200302086) in view of Li (CN 102780788 A). 
As per claims 1, 11,
Post discloses a system for multi-factorial physiologically informed refreshment selection using artificial intelligence the system comprising a computing device, the computing device designed and configured to: 
retrieve a biological extraction pertaining a user, wherein the biological extraction contains an element of user data (par 104);
select a nutritional machine-learning model using the biological extraction;
determine a geolocation of the user (par 104). Post discloses recommending and suggesting products. Although Post does not mention food or any “any item consumed by a human being” examiner equates Post’s recommendation or relevant products to a food product.
Post does not explicitly disclose:
identify a provider located within the geolocation of the user, wherein the provider generates a plurality of refreshment possibilities;
determine the compatibility of the plurality of refreshment possibilities utilizing the biological extraction and the nutritional model; and
display the compatibility of the plurality of refreshment possibilities.
However, Li discloses:
identify a provider located within the geolocation of the user, wherein the provider generates a plurality of refreshment possibilities (par 4);
determine the compatibility of the plurality of refreshment possibilities utilizing the biological extraction and the nutritional model (par 4); and
display the compatibility of the plurality of refreshment possibilities (par 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Li’s identify a provider located within the geolocation of the user, wherein the provider generates a plurality of refreshment possibilities; determine the compatibility of the plurality of refreshment possibilities utilizing the biological extraction and the nutritional model; and display the compatibility of the plurality of refreshment possibilities to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide a location information-based nutritional recipe restaurant recommendation method and system, solving the problem that people are busy at work and is difficult to satisfy people rational dietary situation of claim, the beneficial effect is to obviously enhance the life standard of people (Li par 3).
	As per claims 2, 12,
	Post discloses the computing device is further configured to select the nutritional machine-learning model utilizing previous user refreshment data (par 104) Post discloses a repository of user health and fitness data.  
	As per claims 3, 13,
	Post discloses the computing device is further configured to: receive a user input containing an element of user geolocation data; and locate providers located within a specified distance of the element of user geolocation data (par 104).
	As per claims 4, 14,
Li discloses the computing device is further configured to: identify the provider located within the geolocation of the user as a function of a refreshment program; and receive from the provider, the refreshment program (par 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Li’s identify the provider located within the geolocation of the user as a function of a refreshment program; and receive from the provider, the refreshment program to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide a location information-based nutritional recipe restaurant recommendation method and system, solving the problem that people are busy at work and is difficult to satisfy people rational dietary situation of claim, the beneficial effect is to obviously enhance the life standard of people (Li par 3).
As per claims 5, 15,
	Li discloses the computing device is further configured to:
retrieve a recent refreshment selection, wherein the recent refreshment selection identifies a consumed refreshment (par 4); and
determine the compatibility of the plurality of refreshment possibilities using the recent refreshment selection (par 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Li’s retrieve a recent refreshment selection, wherein the recent refreshment selection identifies a consumed refreshment; and determine the compatibility of the plurality of refreshment possibilities using the recent refreshment selection to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide a location information-based nutritional recipe restaurant recommendation method and system, solving the problem that people are busy at work and is difficult to satisfy people rational dietary situation of claim, the beneficial effect is to obviously enhance the life standard of people (Li par 3).
As per claims 6, 16,
Li discloses the computing device is further configured to: determine the compatibility of the plurality of refreshment possibilities for a first provider; and utilize the compatibility of the plurality of refreshment possibilities for the first provider to determine the compatibility of the plurality of refreshment possibilities for a second provider (par 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Li’s the computing device is further configured to: determine the compatibility of the plurality of refreshment possibilities for a first provider; and utilize the compatibility of the plurality of refreshment possibilities for the first provider to determine the compatibility of the plurality of refreshment possibilities for a second provider to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide a location information-based nutritional recipe restaurant recommendation method and system, solving the problem that people are busy at work and is difficult to satisfy people rational dietary situation of claim, the beneficial effect is to obviously enhance the life standard of people (Li par 3).

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Post (20200302086) in view of Li (CN 102780788 A) further in view of Mimassi (20210201231).
As per claims 7, 17
The Post and Li combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose the computing device is further configured to determine the compatibility of the plurality of refreshment possibilities utilizing an ingredient list for each of the plurality of refreshment possibilities.
However Mimassi discloses:
the computing device is further configured to determine the compatibility of the plurality of refreshment possibilities utilizing an ingredient list for each of the plurality of refreshment possibilities (par 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Mimassi’s the computing device is further configured to determine the compatibility of the plurality of refreshment possibilities utilizing an ingredient list for each of the plurality of refreshment possibilities to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide the ingredient list includes the specific ingredients and the amount of each of the ingredients used to prepare the food item (Mimassi par 83).
	

As per claims 8, 18,
Mimassi discloses the ingredient list is updated on a timed interval from the provider (par 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Mimassi’s the ingredient list is updated on a timed interval from the provider to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide the ingredient list includes the specific ingredients and the amount of each of the ingredients used to prepare the food item (Mimassi par 83).
	As per claims 9, 19,
Mimassi discloses the computing device is further configured to: determine an incompatible refreshment possibility; and propose a modification to the incompatible refreshment possibility to improve the compatibility (par 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Mimassi’s the computing device is further configured to: determine an incompatible refreshment possibility; and propose a modification to the incompatible refreshment possibility to improve the compatibility to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide the ingredient list includes the specific ingredients and the amount of each of the ingredients used to prepare the food item (Mimassi par 83). 
	As per claim, 10, 20,
Mimassi discloses the computing device is further configured to: retrieve a user specification element; and determine the compatibility of the plurality of refreshment possibilities using the user specification element (par 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Mimassi’s the computing device is further configured to: retrieve a user specification element; and determine the compatibility of the plurality of refreshment possibilities using the user specification element to Post’s system for multi-factorial physiologically informed refreshment selection using artificial intelligence, the system comprising a computing device, the computing device designed and configured to retrieve a biological extraction pertaining a user. One would be motivated to do this in order to provide the ingredient list includes the specific ingredients and the amount of each of the ingredients used to prepare the food item (Mimassi par 83).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3682